Filed by The South Financial Group, Inc. Pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14a-12 of the Securities Exchange Act of 1934 Subject Company: The South Financial Group, Inc. (Commission File No. 0-15083) The following communications were disseminated today by The South Financial Group, Inc. and are filed herewith pursuant to Rule 425 under the Securities Act of 1933. FORWARD-LOOKING STATEMENTS This filing contains forward-looking statements about TSFG and the proposed transaction between the The South Financial Group, Inc. (TSFG) and The Toronto-Dominion Bank (TD). There are several factors – many beyond TSFG’s control – that could cause actual results to differ significantly from expectations described in the forward-looking statements. Among these factors are the receipt of necessary regulatory approvals and the approval of TSFG’s shareholders. Forward-looking statements speak only as of the date they are made, and we do not undertake any obligation to update them to reflect changes that occur after that date. For a discussion of factors that may cause actual results to differ from expectations, refer to TSFG’s Quarterly Report on Form 10-Q for the quarter ended March 31, 2010, and Annual Report on Form 10-K for the year ended December31, 2009, including information incorporated into TSFG’s 10-K from its 2009 annual report, filed with the Securities and Exchange Commission (SEC) and available on the SEC’s website atwww.sec.gov.
